Citation Nr: 9903263	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in August 
1997 and February 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas, which denied 
the veteran's request to reopen his claim of service 
connection for hepatitis and denied the veteran's claim of 
entitlement to service connection for a left knee disorder, 
respectively.  The veteran, who served on active duty from 
May 1974 to June 1978, with one year and nine months prior 
active service, appealed those decisions and the case was 
forwarded to the Board for review.

The Board observes that the issue of entitlement to service 
connection for a left knee disorder was not certified for 
appeal by the RO, nor addressed as an issue on appeal by the 
veteran's accredited representative in the statement of 
accredited representation in an appealed case in lieu of VA 
Form 646 (Form 646) or in the brief on appeal.  
Nothwithstanding, the Board deems that this issue is properly 
before it for appellate review as the veteran had otherwise 
perfected his appeal concerning his claim of entitlement to 
service connection for a left knee disorder.  

The Board also notes that in the Form 646, there is an 
implied contention that the veteran was not afforded the RO 
personal hearing he requested.  However, the Board clarified 
whether the veteran wished a personal hearing before theRO by 
sending him a letter, dated November 20, 1998, asking whether 
he desired such a hearing.  As the veteran failed to respond, 
he is deemed to have waived his right to a personal hearing 
before the RO.  


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran currently suffers from a left knee disorder. 

2.  An unappealed RO rating decision rendered in January 1979 
denied the veteran's claim of service connection for 
hepatitis.

3.  The evidence that has been submitted since the January 
1979 rating decision denying service connection for hepatitis 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder.  
38 U.S.C.A. §5107 (West 1991).

2.  An RO rating decision in January 1979, which denied 
entitlement to service connection for hepatitis, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

3.  Additional evidence submitted since the January 1979 
rating decision is not new and material, and the veteran's 
claim of service connection for hepatitis is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for a Left Knee Disorder

The veteran claims entitlement to service connection for 
hepatitis.  The law provides that a veteran is entitled to 
service connection for a disease or injury incurred or 
aggravated while in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Initially, the Board must 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records (SMRs) show that the 
veteran was seen and treated for left knee pain and weakness 
in September 1972 and August 1974.  The veteran's examination 
upon separation from service was devoid of any complaint by 
the veteran, or observation by the examiner, of any disorder 
of the left knee. 

Although the veteran contends that he currently suffers from 
a left knee disorder attributable to service, there are no 
post-service medical records showing that the veteran 
complained of, received treatment for, or was diagnosed with, 
a left knee disorder.  The veteran stated that he was treated 
for his left knee at VA medical centers in Tulsa, OK and 
Montgomery, AL.  The RO requested copies of these medical 
records from these locations, but documentation in the claims 
file shows that no such medical records were found.  The 
Board finds that the RO fulfilled its duty to assist under 
38 U.S.C.A. § 5107(a) in regard to finding medical records 
relevant to establishing the well-groundedness of the 
veteran's claim of service connection for a left knee 
disorder.

Therefore, the only evidence of record to support the 
veteran's claim are his contentions that he currently suffers 
from a left knee disorder originating in service.  However, 
as a matter of law, the veteran's statements (as a layperson) 
are not competent to satisfy the medical causation 
requirement and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In other words, the veteran needs to present medical 
evidence that he currently has a left knee disorder, and that 
such left knee disorder was incurred as a result of the 
injury he sustained in service.  By this decision, the Board 
is informing the veteran that medical evidence of a current 
disability and causation are required to render his claim 
well grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

II. Whether New and Material Evidence has been Submitted 
Sufficient 
to Reopen a Claim of Service Connection for Hepatitis

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction and 
becomes final, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In order to be "material," evidence 
must be probative as to each element which was a specified 
basis of the prior final disallowance.  Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).

The RO's January 1979 rating decision denied the veteran 
service connection for hepatitis on the basis that SMRs 
showed that during service, the veteran was diagnosed with 
hepatitis, HAA negative.  The hepatitis resolved in six days 
and was not shown to recur upon follow-up liver function 
tests or periodic examinations in January 1977 and February 
1978.  There were no post-service medical records showing 
that the veteran had hepatitis.  The veteran was notified of 
this decision, but he did not appeal.  Therefore, the RO's 
January 1979 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a).

Medical evidence added to the record since the January 1979 
rating decision that refers to hepatitis consists of April 
1997 VA records that reported the veteran's screening for 
hepatitis.  The veteran also submitted his own written 
statements contending that he suffers from the hepatitis he 
incurred during service.  However, as a layperson the veteran 
is not competent to offer an opinion concerning whether he 
currently suffers from the hepatitis or any residuals 
thereof.  Espiritu, 2 Vet. App. at 495 (1992).  

The Board finds that the additional medical evidence, which 
recounts the veteran's hepatitis screening, is new in that it 
was not previously of record and that it is relevant in the 
sense that it relates to the veteran's complaints that he 
suffers from hepatitis.  However, this evidence only shows he 
tested positive for hepatitis A (hepatitis A antibody 
positive), a non-chronic disease which he had in service and 
quickley resolved, and for healed or resolved hepatitis B 
(HBS AG NEG, HBC AB POS, HBS AB NEG) for which he could not 
still be sick from.  This test also showed the veteran tested 
negative for hepatitis C (Hepatitis C ABV NEG).  Moreover, 
there is no medical evidence showing that the veteran suffers 
from any symptomatology due to hepatitis, or the residuals 
thereof, such as cirrhosis or other liver disease or 
dysfunction.  In any case, even if he does currently suffer 
from hepatitis B - which, in rare cases, may manifest as a 
chronic disease - it is evident that he did not contract 
hepatitis B in service because the SMRs diagnosed him with 
"hepatitis, HAA negative."  At the time he was in service, 
hepatitis B was referred to as hepatitis HAA.  Therefore, it 
is clear from the medical evidence that the veteran had 
hepatitis A in service, which quickly resolved, and which has 
not resulted in any residuals.

Therefore, the additional evidence is clearly not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
service connection for hepatitis is thus not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  


ORDER

A well-grounded claim of service connection for left knee 
disorder not having been submitted, the veteran's appeal is 
denied.

New and material evidence having not been submitted, a claim 
of entitlement to service connection for hepatitis is not 
reopened. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 8 -


